Weiss, P. J. (dissenting).
I respectfully dissent. This case involves a conflict between two statutes each enacted by the Legislature to preserve and protect very important assets of the State. In 1971 the Legislature determined the Adirondack Park to be a unique natural resource requiring optimum overall conservation, protection and preservation. In order to provide a comprehensive land use and development plan which would be sensitive to the preservation of the natural resources and yet still be cognizant of local, regional and State economic concerns, respondent Adirondack Park Agency (hereinafter APA) was created (L 1971, ch 706) virtually as a mega zoning board to administer and enforce a master plan for the Adirondack Park (Executive Law art 27) (hereinafter the APA Act).
In 1974 the Legislature declared that the policy of this State is to foster and encourage the development of an economically sound and stable mining and minerals industry, as well as to provide for the wise and efficient use of the resources available for mining and for the orderly reclamation of all mined lands (ECL 23-2703 [1]). To achieve these objectives, the New York State Mined Land Reclamation Law (ECL art 23, tit 27) (hereinafter MLRL) was enacted (L 1974, ch 1043) and pro*164vided, in pertinent part, that “[f]or the purposes stated herein, this title shall supersede all other state and local laws relating to the extractive mining industry” (ECL 23-2703 [former (2)] [emphasis supplied]).
In what appears to be a case of first impression, this court has been called upon to determine whether the Legislature intended ECL 23-2703 (former [2]) to supersede the powers vested in APA to regulate and control land use within the Adirondack Park where the proposed use of land is to conduct mineral extraction and mining. The issue has already been answered affirmatively with respect to local governments and local laws by the Court of Appeals, which held that local zoning ordinances do not relate to the extractive mining industry but rather to an entirely different subject matter and purpose, i.e., regulating the location, construction and use of land (see, Matter of Frew Run Gravel Prods. v Town of Carroll, 71 NY2d 126, 131). In so holding, the court recognized that local regulations which indeed deal with the actual operation and process of mining would frustrate the statutory purposes of the MLRL and are superseded by ECL 23-2703 (former [2]) (supra, at 133). Similar results occurred in Matter of Hoffay v Tifft (164 AD2d 94), Seaboard Contr. & Material v Town of Smithtown (147 AD2d 4, appeal dismissed 74 NY2d 892, lv denied 75 NY2d 707), Hawkins v Town of Preble (145 AD2d 775) and Matter of Voorheesville Sand & Stone Co. v Town of New Scotland (136 AD2d 849).
I cannot agree with the majority, which has held that the APA Act seeks to regulate mining operations. Despite the information sought and questions asked by APA, its concerns here are clearly not with the details of the mining operation per se but, much more significantly, with the impact of the mining activity beyond the site and the effects of mining upon the surrounding park region (see, Seaboard Contr. & Material v Town of Smithtown, supra, at 8). Given the basic purpose of the APA Act expressed explicitly by the Legislature to “insure optimum overall conservation, protection, preservation, development and use of the unique scenic, aesthetic, wildlife, recreational, open space, historic, ecological and natural resources of the Adirondack park” (Executive Law § 801), I conclude that the APA Act is not a law relating to the extractive mining industry which has been superseded by the MLRL. Moreover, APA serves a supervening State concern which transcends parochial or local interests and is possessed *165with formidable powers to carry out its mandated tasks of protecting and preserving the Adirondack Park from despoliation, exploitation and destruction by a contemporary generation in disregard of generations yet to come (Matter of Long v Adirondack Park Agency, 76 NY2d 416; Wambat Realty Corp. v State of New York, 41 NY2d 490).
In Matter of Frew Run Gravel Prods. v Town of Carroll (71 NY2d 126, supra), the Court of Appeals limited the interpretation of ECL 23-2703 (former [2]) to superseding any "legislation which purports to control or regulate extractive mining operations” (supra, at 134; emphasis supplied), which was apparently defined as "pertaining to actual mining activities” (supra, at 133). The Court of Appeals harmonized ECL former 23-2703 (former [2]) with the power of towns to regulate land use through zoning (supra, at 134). While the majority correctly observes that the APA Act does not regulate land use through traditional concepts, it remains a land use statute. Within this land use and planning authority, APA can indeed control the siting of mines. The granting, granting with conditions or denying permission to conduct mining operations does not regulate either mining operations or actual mining activities unless APA has attached a condition which in fact regulates mining activities, a situation which does not here exist. Concededly, the potential to regulate mining operations through imposing conditions has been superseded by the MLRL. That supersession, however, does not void APA mine siting power or preclude APA from considering the potential impact and effect of a mine on the surrounding neighborhood and the Adirondack Park when determining if a permit should be granted.
Accordingly, I would reverse Supreme Court’s judgment and remit the matter to respondents for further proceedings.
Crew III, Harvey and Mahoney, JJ., concur with Casey, J.; Weiss, P. J., dissents in a separate opinion.
Ordered that the judgment is modified, on the law, without costs, by deleting from the decretal paragraph clauses a and b and substituting therefor a provision declaring that the Adirondack Park Agency lacks jurisdiction to approve, approve with conditions or disapprove petitioner’s mining operation because of the supersession clause of ECL 23-2703 (former [2]), and, as so modified, affirmed.